Citation Nr: 0505710	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, claimed as secondary to 
service-connected degenerative joint disease of the lumbar 
spine and residuals of left foot and ankle injury with triple 
arthrodesis.  




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  That 
adverse action included an April 1997 rating decision which 
found that the veteran had not submitted a well-grounded 
claim for service connection for a cervical spine disorder 
secondary to the service-connected left foot and ankle 
injury.  (In a statute enacted after that decision, the 
requirement of a well-grounded claim was eliminated.  See 
Veterans Claims Assistance Act (VCAA), Public Law No. 106-
475, 114 Stat. 2096 (2000)).  Argument received from the 
veteran in May 1997 appears to represent a notice of 
disagreement (NOD) with the April 1997 rating decision, but 
the RO responded to this argument in a June 1997 letter 
stating that if the veteran wished to "reopen" the claim 
for service connection for a cervical spine disorder, he 
needed to submit medical evidence to support his claim.  

Thereafter, a February 1998 rating decision, prepared within 
the one-year appeal period following the April 1997 rating 
decision, also found that the veteran had not submitted a 
well-grounded claim for service connection for a cervical 
spine disorder, as secondary to the service-connected 
residuals of left foot and ankle injury.  The veteran 
submitted a statement in July 1998 which he described as an 
NOD with respect to the denial of service connection for a 
cervical spine disorder.  

Following medical development conducted in response to the 
July 1998 statement, a September 1999 Statement of the Case 
(SOC) addressed the claim for service connection for a 
cervical spine disorder secondary to the service-connected 
left foot and ankle injury.  A rating decision prepared in 
conjunction with the September 1999 SOC also denied the 
veteran's claim for service connection for a cervical spine 
disorder, with the issue amended therein and listed as 
"[entitlement to] service connection for cervical spine 
degenerative joint disease as secondary to the service-
connected disability of degenerative joint disease of the 
lumbosacral spine, and left foot and ankle injury with triple 
arthrodesis."  (Emphasis added.)  Argument submitted 
thereafter may liberally be construed as either a timely 
substantive appeal with respect to the denial of service 
connection for a cervical spine disorder by the September 
1999 SOC, or a timely NOD with respect to the rating decision 
prepared in conjunction with the September 1999 rating 
decision.  In any event, another SOC was prepared in July 
2000, with the issue listed therein as amended by the 
September 1999 rating decision.  The veteran submitted a 
timely substantive appeal with respect to this rating 
decision in August 2000.  Based upon a review of the 
foregoing procedural history, the Board concludes that the 
issue on appeal is as listed on the first page of the present 
decision. 

With respect to another issue listed on supplemental 
statements of the case (SSOCs) dated in May 2003, March 2004, 
and May 2004, entitlement to an effective date earlier than 
January 10, 2003, for a total disability rating for 
compensation based on individual unemployability (TDIU), 
these SSOCs informed the veteran that, if the SSOC contained 
an issue that was not included in a substantive appeal, he 
had to respond within 60 days to perfect his appeal with 
respect to that issue.  Review of the correspondence of 
record does not reveal a document which may be construed as 
such a timely appeal, and a March 2004 VA Form 9 from the 
veteran referred only to the issue of entitlement to service 
connection for a neck disability.  As a result, the Board 
finds that it does not have jurisdiction of the issue of 
entitlement to an earlier effective date for a TDIU.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2004). 

REMAND

In his October 2004 response with respect to his desires 
concerning a hearing, the veteran indicated that he did not 
wish to attend a hearing, but that he wished to have his 
claim for service connection for a cervical spine disorder 
"returned" to the RO for a decision on this issue.  In 
light of other argument presented by the veteran with respect 
to alleged inadequacies in the VA examinations provided thus 
far (see, e.g., VA Form 21-4138 dated February 11, 2000), the 
Board concludes that, by his October 2004 response, the 
veteran indicated his desire that his case be returned to the 
RO for another VA examination to assess his contention that 
service connection for a cervical spine disorder is warranted 
as "secondary" to the service-connected back or left 
foot/ankle injuries, and readjudication of this issue based 
upon the results from this examination. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  VA will provide notification when 
further action is required on the part of the veteran.  

1.  The veteran should be provided with an 
appropriate examination that includes an 
opinion from the examiner, based upon review 
of the relevant evidence contained in the 
claims file, as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran has 
a current cervical spine disability that is 
etiologically related to, to include by way 
of aggravation, the service connected back 
or left foot/ankle injuries, or whether such 
a cause of a current cervical spine 
disability is unlikely (i.e., less than a 
50-50 probability).  Pursuant to Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), the 
examiner should also consider whether there 
is any portion of a cervical spine 
disability that is the result of aggravation 
by service-connected disability.  Note:  The 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  The 
claims file must be provided to the 
examiner. 

2.  Following the completion, to the extent 
possible, of the development requsted above, 
the RO should readjudicate the claim for 
service connection for a cervical spine 
disability.  If this claim is denied, the 
veteran should be provided a SSOC addressing 
this claim.  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


